Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-80039-cr-RLR

  UNITED STATES OF AMERICA

  V.

  SUZANNE ELLEN KAYE,

         Defendant.

  _____________________________/

                    GOVERNMENT’S RESPONSE IN OPPOSITION TO
                    DEFENDANT’S MOTION TO DIMISS INDICTMENT

         The United States, through counsel, hereby respectfully submits the following response in

  opposition to the Defendant’s Motion to Dismiss Indictment. The Defendant argues that the

  Indictment is legally insufficient because the Defendant’s alleged statements are protected by the

  First Amendment and fail to constitute a true threat criminalized by 18 U.S.C. § 875(c). For the

  reasons set forth in more detail below, this Court should deny the Motion because: (1) the

  Defendant’s motion is not cognizable as a motion to dismiss because the issues presented are

  properly decided by a Rule 29 motion or submitted to the jury, and (2) the threats charged in the

  Indictment are true threats, which are unprotected by the First Amendment.

    I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         On January 16, 2021, the FBI received an online tip that the defendant had an account on

  Facebook that posts “anti-Biden” and “anti-Democratic” statements. The tipster further reported

  that the defendant claimed she was at The United States Capitol in Washington, D.C., on January

  6, 2021, and that she may have additional information. The FBI conducted open source media
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 2 of 22




  checks of the Facebook account which did not reveal any posts related to her activity at The Capitol

  on January 6, 2021.

         Based on public source information, agents learned that the defendant’s last known address

  was in Lake Worth, Florida. On January 28, 2021, two FBI agents responded to that address to

  interview her about any illegal activity that occurred at The Capitol on January 6, 2021. While at

  the residence, agents observed numerous notes on the exterior of the apartment door, which led

  them to believe that the apartment had likely been unoccupied for an extended time.

         Later that day, agents made telephonic contact with the defendant and informed her of their

  interest in interviewing her about her travel to Washington, D.C. on January 6, 2021. The

  defendant asked if they had proof that she traveled to Washington, D.C. The agents stated that the

  FBI would like to interview her about her travel. The defendant denied having traveled to

  Washington D.C., but claimed she was aware of individuals who did travel there. She agreed to

  speak with the FBI and provided her current address in Boca Raton, Florida. She further indicated

  that she was retired and had plenty of time to talk but needed to be interviewed at her residence

  because she was not able to drive. The agents stated that they would stop by later that day to speak

  to her. Unfortunately, they were not able to do so. The agents called her thereafter and apologized

  for not being able to come to her house as planned. They told her that they would call her again

  to let her know when they would be able to return.

         On February 8, 2021, the FBI received another online tip from an individual who provided

  a link to a video posted to the defendant’s known Facebook page. The tipster claimed in the online

  tip that the video was a threat to shoot the FBI.

         On February 9, 2021, the FBI reviewed the defendant’s Facebook page titled “ANGRY

  Patriot Hippie” which was uploaded on January 31, 2021. The video was captioned, “Fuck the




                                                      2
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 3 of 22




  FBI!!” In this 50 second video, the defendant is sitting at a table inside an unknown residence.

  She first took a drink from an almost empty bottle of Whiskey. She then announced to her audience

  that the FBI contacted her because they want to talk to her about her visit to The Capitol on January

  6, 2021. She stated that she told them that they could not come talk to her unless she has counsel,

  and since she cannot afford counsel, they will have to arrest her so she can get counsel appointed

  to her. She then accused the FBI of spending four years “persecuting a three-star general based on

  no evidence, you think I am going to let you come fucking talk to me? You’re out of your mother

  fucking mind, Bro.”     Defendant then told her audience that she will “exercise my second

  amendment right to shoot your fucking ass if you come here.” On the same date, the FBI reviewed

  the defendant’s known Instagram and TikTok accounts and determined that she uploaded the same

  video to both social media platforms on January 31, 2021.

         On February 15, 2021, the Honorable Bruce Reinhart, Magistrate Judge for the Southern

  District of Florida, signed a criminal complaint and arrest warrant charging the Defendant with

  making an interstate communication that contained a threat to injure the person of another, in

  violation of Title 18, United States Code, Section 875(c). On March 23, 2021, the Defendant was

  indicted by a Grand Jury sitting in the Southern District of Florida for the same offense. The

  Indictment alleges that the defendant threatened to injure agents at the FBI by posting a video on

  social media platforms through the internet that stated that she will “shoot you’re [expletive] ass

  if you come here.” Trial in this matter has not yet been scheduled.




                                                   3
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 4 of 22




   II.   Argument

             a. The Defendant’s Claims Are Not Cognizable as a Motion to Dismiss.

         Defendant argues that her social media posts, including her threat to shoot the FBI if they

  come to her home, is protected by the First Amendment and was mere hyperbolic political speech.

  True threats are not protected by the First Amendment. United States v. Stevens, 881 F.3d 1249,

  1253 (10th Cir. 2018). Generally, in the pre-trial stage, the Court inquires whether a reasonable

  jury could conclude that Defendant issued a true threat. Id. “[I]f there is no question that a

  defendant’s speech is protected by the First Amendment, the court may dismiss the charge as a

  matter of law.” United States v. Wheeler, 776 F.3d 736, 742 (10th Cir. 2015); United States v.

  Viefhaus, 168 F.3d 392, 397 (10th Cir. 1999) (whether a statement amounts to a true threat is a

  question for the fact finder). However, “absent an unusual set of facts, the question whether

  statements amount to true threats is a question generally best left to a jury.” Wheeler, 776 F.3d at

  742. A court may dismiss the charges against a defendant “[i]f there is no question that a

  defendant’s speech is protected by the First Amendment.” Viefhaus, 168 F.3d at 397.

         Here, a reasonable jury could conclude that the Defendant communicated a true threat. In

  her online video, she told the FBI that she will “exercise my First Amendment right on my freedom

  of speech and my Second Amendment right to shoot your fucking ass if you come here.” A

  reasonable jury could conclude that the defendant intended for FBI agents to feel threatened, or

  she knew that by posting the video agents would view it as a threat. Elonis v. United States, 575

  U.S. 723 (2015) “[T]he mental state requirement in Section 875(c) is satisfied if the defendant

  transmits a communication for the purpose of issuing a threat, or with knowledge that the

  communication will be viewed as a threat”). In Elonis, the defendant made a series of threatening

  communications on Facebook. The defendant was convicted at trial and appealed his conviction.




                                                   4
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 5 of 22




  He challenged the indictment and his conviction on the grounds that the government failed to prove

  that he intended to make a threatening communication. The Supreme Court agreed, holding that

  the government’s failure to allege the intent of the defendant, a material element of the indictment,

  required a finding that the indictment is legally insufficient. Elonis, 575 U.S. at 734 (citations

  omitted) (“’The mere omission from a criminal enactment of any mention of criminal intent’

  should not be read ‘as dispensing with it.’”).

         In a case very similar to the instant matter, the District Court of New Mexico recently

  denied a defendant’s motion to dismiss an indictment charging him with transmitting a threatening

  communication, in violation of 18 U.S.C. § 875(c). United States v. Carrillo, 2020 WL 231055

  (D.N.M., January 15, 2020). The alleged threat was posted as a comment on a Facebook threat

  and read as follows: “You Bitches Want a Physical Civil War … I’m Game … I’ll bring My Farm

  Implements and They will Never find your Bodies … AND for Fun I’ll BURN Every ACLU

  Office in the State … GO TRUMP GO.!” Id. at 1. In a Twitter post directly to the former President

  of the United States, the defendant wrote: “@realDonaldTrump, YOU Say YOU are going to

  DEPORT Thousands … People are Saying,; I’ll believe it when I see it … Personally When Civil

  War Starts … I’m going to Burn Down EVERY ACLU Office in New Mexico.” Id.

         Like the Defendant in the instant matter, Carrillo claimed that his online communications

  were hyperbolic political speech and, thus, protected by the First Amendment. The Court

  disagreed. Id. at 2. It found that a reasonable jury could conclude that he communicated a true

  threat. Id. Such communications are not constitutionally protected.

         The District Court in New Mexico ruled similarly in United States v. Nissen, 432 F.Supp

  1298 (D.N.M., January 9, 2020). In Nissen, the defendant filed a motion to dismiss the indictment

  charging him with making a threatening communication in violation of Section 875(c). Among




                                                   5
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 6 of 22




  the alleged threats was a voicemail message that Nissen left for the New Mexico state police

  wherein he voiced his displeasure over having received traffic summons about 30 minutes earlier.

  In an agitated and aggressive voice, Nissen said, “[t]he next time someone violates me like that on

  the road, I’m gonna put a bullet in that fucking pig’s head … He violated by Fourth Amendment

  constitution, he violated my Second and my First Amendment and the next time he does it I’m

  gonna plea the Fifth, but next time I’m gonna take my revolver out and put that motherfucker drop

  dead.” Id. at 1304.

          Nissen claimed that his message was not a true threat, but rather political speech,

  exaggeration, or something said in a joking manner that is protected by the First Amendment. Id.

  at 1307. Also like the Defendant in the instant case, Nissen analogized his comments to those at

  issue in Watts v. United States, 394 U.S. 705 (1969) (per curium), in which the defendant stated,

  at a political rally, that, “’if they ever make me carry a rifle, the first man I want to get in my sights

  is L.B.J.,’” then-president of the United States. Id. The court denied Nissen’s motion to dismiss,

  finding sufficient evidence for a reasonable jury to conclude that he intended to communicate a

  threat and that a reasonable person would construe his statements as a threat. Id. at 1323-1324.

          This narrow approach to one’s ability to dismiss an indictment pre-trial based on a First

  Amendment claim of political speech is consistent with our courts’ long-standing recognition that

  the sufficiency of an indictment is determined from its face. United States v. Sharpe, 438 F.3d

  1257, 1263 (11th Cir. 2006). To be valid, an indictment “must contain the elements of the offense

  intended to be charged, and sufficiently apprise the defendant of what he must be prepared to

  meet.” Id.; see also United States v. Salman, 378 F.3d 1266, 1268 (11th Cir. 2004) (“The

  indictment is sufficient if it charges in the language of the statute.”). It must also enable the accused

  to rely upon a judgment under the indictment as a bar against double jeopardy for any subsequent




                                                      6
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 7 of 22




  prosecution for the same offense. United States v. Woodruff, 296 F.3d 1041 (11th Cir. 2002). In

  considering a pretrial motion to dismiss, federal courts read indictments in the light most favorable

  to the United States and assume that all factual allegations are true. Sharpe, 438 F.3d at 1258-

  1259.

          At the pre-trial stage, a court's review of an indictment is “very limited.” United States v.

  Ferguson, 142 F. Supp. 2d 1350, 1354 (S.D. Fla. 2000). The Court may dismiss an indictment that

  (1) contains a defect as a charging instrument, or (2) is based on a purely legal question, such as

  the constitutionality of a statute. Id. Any arguments or issues that require consideration of the facts

  underlying the prosecution are not the proper subject for a motion to dismiss. Id. Rather, an issue

  that depends upon the facts of a case is properly addressed through a motion for judgment of

  acquittal or submitted to the jury. Salman, 378 F.3d at 1268; see also United States v. Brantley,

  461 F. App’x 849, 851 (11th Cir. 2012) (reversing dismissal of indictment where the district court

  predicted what the trial evidence would show).

          Linguistic precision and literary elaboration are not required in an indictment. United

  States v. deVegter, 198 F.3d 1324, 1331 (11th Cir. 1999). “Instead, an indictment may be short

  and simple—its allegations are sufficient if they include all elements of the offense and briefly

  describe the facts of the commission of the offense.” Id. (citing United States v. Adkinson, 135

  F.3d 1363, 1375 n. 37 (11th Cir. 1998) (“An indictment need do little more than track the language

  of the statute charged to be sufficient.”)).

          The Indictment in the instant case is legally sufficient. It tracks the language in the statute,

  briefly describes the facts of the commission of the offense, and alleges the Defendant’s “mens rea

  or facts from which the intent” of the Defendant’s threat “can be inferred.” United States v.

  Martinez, 800 F.3d 1293, 1295 (11th Cir. 2015) (“Martinez II”).




                                                     7
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 8 of 22




         Prior to the decision in Elonis described above, the Eleventh Circuit held that that an

  indictment, charging a violation of Title 18, United States Code, Section 875(c), was legally

  sufficient without alleging the defendant’s intent to make the threatening communication. United

  States v. Martinez, 736 F.3d 981 (11th Cir. 2013) (“Martinez I”). The indictment at issue, in

  Martinez I, alleged that the defendant “did knowingly transmit… that is an email form response,

  to WFTL Radio, which communication contained a true threat to injure the person of another…”

  Id. After the Elonis decision, the Eleventh Circuit overturned its decision in Martinez I. And, in

  Martinez II, the Eleventh Circuit vacated the defendant’s conviction, based on the failure to allege

  the defendant’s intent to make a threatening communication. Martinez II, 800 F.3d at 1295.

         The Government has properly alleged the Defendant’s subjective intent in the Indictment.

  It alleges that the Defendant “did knowingly transmit in interstate commerce a communication

  containing any threat to injure the person of another, that is, agents from the Federal Bureau of

  Investigation…”     This allegation places the Defendant’s intent at issue and requires the

  Government to prove at trial that she either intended to make a threatening communication or knew

  that the communication would be interpreted as a threat. See Elonis, 135 S.Ct. 2001; United States

  v. Dierks, 978 F.3d 585, 591-92 (8th Cir. 2020); United States v. Howard, 947 F.3d 936, 946 (6th

  Cir. 2020); United States v. Khan, 937 F.3d 1042, 1051 (7th Cir. 2019); United States v. Stevens,

  881 F.3d at 1253.

         Therefore, unlike the indictment in Martinez I and II, and as required by Elonis, the

  Indictment here is legally sufficient, because it alleges the mens rea required by Title 18, United

  States Code, Section 875(c). See Elonis, 575 U.S. 723. Moreover, the Indictment properly tracks




                                                   8
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 9 of 22




  the language of the statute and briefly describes the alleged facts of the offense, as it includes the

  threatened groups of individuals, agents from the FBI, and the threatened injuries, death by gunfire.

         The Defendant’s motion requires the court to go beyond the four corners of the Indictment,

  which is impermissible in a Motion to Dismiss. In effect, the Defendant asks this Court to consider

  the evidence that the Government will present at trial—including the content of the video that led

  to these charges—and to make a factual finding that the statements within those videos do not

  constitute “true threats.” Because the existence of a “true threat” is a factual question, its proof or

  refutation requires a trial. Indeed, the 11th Circuit’s pattern jury instructions confirm that the

  existence of a true threat is one of the elements of the offense, which a jury would have to find to

  convict the Defendant. See 11th Cir. Pattern Jury Instruction O30.3 (requiring that the message

  “contain[] a true threat” and defining that term to mean “a serious threat—not idle talk, a careless

  remark, or something said jokingly—that is made under circumstances that would place a

  reasonable person in fear”).

         Whether the Government can or cannot prove that the Defendant’s alleged communications

  were aimed at a sufficiently specific or discrete group of individuals and threatened an injury to

  the person of another is properly addressed in a Rule 29 motion, or decided by a jury, not a motion

  to dismiss. Indeed, the Defendant’s motion portrays how unworkable her proposed rule would be.

  She claims in her motion that her statements, including her threat to kill the FBI if they come to

  her home, is protected political speech and political hyperbole. She also alleges that the statement

  was not a threat at all. However, these arguments are fact specific, requiring the fact finder to

  consider the context in which it was made to determine the seriousness of the threat. For example,

  the number of threats, the tone of the threat, the other statements made at or around the time of the

  threat, and the other actions taken by the Defendant while making his statement are all relevant




                                                    9
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 10 of 22




   factual considerations. A factual dispute that requires consideration of the totality of the

   surrounding circumstances cannot be the basis for granting a motion to dismiss an indictment. As

   discussed below, when evaluated in their full context, the statements charged in this Indictment

   are true threats—not protected speech.

              b. Alternatively, the Defendant’s Motion to Dismiss Fails on the Merits.

          Defendant claims that the Indictment should be dismissed because her threat to kill the FBI

   is political speech (See Def. Mot. at DE 26:1). At worst, she claims it is political hyperbole that

   cannot be prosecuted as a matter of constitutional jurisprudence (Id.). Finally, she claims that her

   threat was not a true threat. In making these claims, the defendant conflates her constitutionally

   protected online communications about political matters with her unlawful threat to shoot FBI

   agents. Clearly, her speech about her love of former President Donald Trump, her criticism of

   current President Biden’s approach to China, and her work as a poll worker in Florida is

   constitutionally protected speech. However, her threat to kill FBI agents is not. Real threats like

   hers do not contribute to the marketplace of ideas that house constitutionally protected speech. A

   criminal threat cannot be shielded from prosecution simply because it was made while engaged in

   otherwise lawful discourse. A criminal threat simply is not constitutionally protected speech.

                      i. Defendant’s Threat to Shoot the FBI is not Constitutionally Protected
                         Political Speech.

          The First Amendment generally precludes the government from prohibiting speech based

   on the content of a message. See Regan v. Time, Inc., 468 U.S. 641, 648-49, 104 S.Ct. 3262, 82

   L.Ed.2d 487 (1984) (“Regulations which permit the Government to discriminate on the basis of

   the content of the message cannot be tolerated under the First Amendment.”); Texas v. Johnson,

   491 U.S. 397, 414 (1989) (“If there is a bedrock principle underlying the First Amendment, it is




                                                   10
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 11 of 22




   that the government may not prohibit the expression of an idea simply because society finds the

   idea itself offensive or disagreeable.”).

          There are, however, a few exceptions to the First Amendment's general prohibition of

   Congress penalizing speech based on its content. See Chaplinsky v. New Hampshire, 315 U.S. 568,

   571-72, 62 S.Ct. 766, 86 L.Ed. 1031 (1942) (“There are certain well-defined and narrowly limited

   classes of speech, the prevention and punishment of which have never been thought to raise any

   Constitutional problem.”). Of relevance here, the First Amendment does not prevent the

   government from prohibiting and punishing speech that constitutes a true threat. See United States

   v. Alvarez, 567 U.S. 709, 717, 132 S.Ct. 2537, 183 L.Ed.2d 574 (2012). The Supreme Court has

   understood the First Amendment to comport with society's need to protect itself “from the fear of

   violence, from the disruption that fear engenders, and from the possibility that the threatened

   violence will occur,” which true threats entail. R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 388

   (1992). Therefore, “a threat must be distinguished from what is constitutionally protected

   speech.” Watts v. United States, 394 U.S. at 707 (per curiam). Courts must distinguish mere

   “political hyperbole” from a true threat. Id. at 708. A “true threat” is “a serious expression of an

   intent to commit an act of unlawful violence to a particular individual or group of

   individuals.” Virginia v. Black, 538 U.S. 343, 359 (2003).

          To prove that a defendant made a true threat, the government must prove beyond a

   reasonable doubt that the defendant:

          1.      knowingly sent a message in interstate commerce containing a true threat to injure
                  the person of another; and

          2.      sent the message with the intent to communicate a true threat or with the knowledge
                  that it would be viewed as a true threat.

   (11th Cir. Pattern Jury Instruction O30.3).




                                                    11
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 12 of 22




          A “true threat” is a serious threat – not idle talk, a careless remark, or something said

   jokingly – that is made under circumstances that would lead a reasonable person to believe that

   the Defendant intended to injure another person. Id. A true threat has been defined as a statement

   “where the speaker means to communicate a serious expression of an intent to commit an act of

   unlawful violence to a particular individual or group of individuals.” Virginia v. Black, 538 U.S.

   at 360. The government does not have to prove that the Defendant intended to carry out the threat.

   Eleventh Circuit Pattern Jury Instruction, Offense Instruction #30.3 (2016 Edition).

          In determining whether a statement constitutes a threat, courts look to context. Alaboud,

   347 F.3d 1293, 1296 (11th Cir. 2003) (“A communication is a threat when in its context [it] would

   have a reasonable tendency to create apprehension that its originator will act according to its

   tenor.”) (citations committed); Jordan, 591 F. Supp. 2d 686, 706-07 (S.D.N.Y. 2008). The number

   of calls, the caller’s tone, and the victim’s reaction are factors that a jury could consider. Alaboud,

   347 F.3d at 1297.

          A “direct statement of personal intent is not necessary for” a court “to find that a

   communication conveys a threat of injury ....” United States v. Dillard, 795 F.3d 1191, 1200 (10th

   Cir. 2015). In assessing whether a reasonable person would consider a message to be a threat,

   courts must take into consideration connotations that add an additional layer of meaning to a

   message. United States v. Turner, 720 F.3d 411, 422 (2d Cir. 2013); United States v. Shoulberg,

   895 F.2d 882, 886 (2d Cir. 1990) (upholding a threat conviction against a First Amendment

   challenge due to an implied use of violence and overtones of an imminent threat).

          Courts also consider the reaction of the recipient when assessing whether a communication

   entails a true threat. See Watts, 394 U.S. at 708 (noting that the Court considered the “reaction of

   the listeners” in its analysis). When the government is a recipient of the alleged threat, although




                                                     12
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 13 of 22




   not dispositive, a court may consider the rapidity with which the government responds to a

   threat. United States v. Hoffman, 806 F.2d 703, 712 (7th Cir. 1986) (noting that the immediate

   response of the government was “clear evidence” of the government's perception of the seriousness

   of the defendant's expressed intent to carry out his threat).

          Thus, in United States v. Baker, 2021 WL 318311 (N.D.Fl., January 25, 2021), the District

   Court in the Northern District of Florida recently stated that the comingling of threats with political

   speech does not shield a defendant from culpability under the statute criminalizing interstate

   communications of a threat. Id. at 6. Under the First Amendment, amalgamating true threats with

   political commentary does not immunize the former. Id.

          In Baker, the defendant made numerous online statements relative to a political event he

   created on Facebook on January 12, 2021, entitled “Defend Tallahassee.” In the details section of

   the post, the defendant allegedly wrote that “we will circle the state Capitol and let them fight the

   cops and take the building. Then we will encircle them and trap them inside. We will drive them

   out of Tallahassee with every caliber …” Id. at 2.

          On January 14, 2021, in a comment to an article posted on the internet, the defendant posted

   a “CALL TO ARMS JANUARY 20TH!” At the top of the posting was an image of what appeared

   to be an AK-47 assault rifle. The rest of the defendant’s message stated:

          Armed racists have planted the confederate flag in America's Capitol as they openly
          declared that they WILL CONTINUE to wage an ARMED COUP at every
          American Capitol, including Tallahassee, on Inauguration Day.

          We need ALL FLORIDA RESIDENTS to RISE UP! Here in Florida we must
          encircle terrorists who attack the Capitol! Let them take the capitol and fight with
          cops, SURROUND THEM AND TRAP THEM INSIDE!

          Tally residents have answered the call to arms, including combat veterans. Join us!
          Help protect your community from terrorists. We WILL protect capitol
          RESIDENTS and CIVILIANS from armed racist mobs WITH EVERY CALIBER
          AVAILABLE.



                                                     13
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 14 of 22




           This is an armed COUP and can only be stopped by an armed community!

   Id. at 3.

           Although the threats were made in the context of political discourse, the District Court

   recognized that a reasonable person would understand that the defendant’s communications were

   true threats. The defendant spoke about the use of force to commit acts of violence, kidnapping,

   and attempted kidnapping (“[W]e will encircle them and trap them inside”). He spoke about the

   use of a firearm (“We will drive them out of Tallahassee with every caliber available”). He also

   threatened the use of an angry mob intent on “driving” “the enemy” from an area. The court held

   that a reasonable person could understand these statements, and many others like them used by the

   defendant in the context of his political rhetoric, to be serious expressions of an intent to commit

   acts of unlawful violence. Id. at 4-6.

           The Butler Court also recognized that the FBI perceived the defendant’s messages to

   constitute a real threat of violence. The FBI sought a warrant to arrest the Defendant the same day

   that he transmitted his January 14th communication and a mere two days after his January 12th

   communication. Although the government's understanding of a message cannot be a court's sole

   basis for concluding that a message constitutes a threat—that would be an abdication of the court's

   duty to determine probable cause independent of the executive branch—it is one relevant factor in

   the probable cause analysis. Id. at 5.

           The Court also rejected Baker’s claim that his statements constituted hyperbolic speech

   protected by the First Amendment. “To the extent that the Defendant argues that the political nature

   of his speech insulates his threats from prosecution, even when a threat accompanies pure

   political speech, this comingling of threats with political speech ‘does not shield a defendant from

   culpability.’” Id. at 6, citing United States v. Viefhaus, 168 F.3d 392, 396 (10th Cir. 1999);



                                                    14
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 15 of 22




   States v. Callahan, 702 F.2d 964, 966 (11th Cir. 1983). “Although there are political overtones to

   Defendant's messages, he explicitly included true threats within his diatribe. That is sufficient to

   bring the Defendant's messages within the zone of threatening that Congress lawfully may prohibit

   and punish.” Id.

           Finally, the Court rejected the defendant’s claim that he did not intend to commit violent

   acts and he did not have the means to do so. A statement can be a threat even if he lacked the

   means to make his threat a reality and even if the speaker did “not actually intend to carry out the

   threat,” so long as he at least knew that others likely would perceive his communication as a

   threat. Black, 538 U.S. at 359-60; United States v. Dutcher, 851 F.3d 757, 761 (7th Cir. 2017) (“A

   true threat does not require that the speaker intend to carry it out, or even that she have the capacity

   to do so.”).

           Similar to Baker, the District Court in the Northern District of Iowa also held last year that

   a defendant’s tweets threatening a US Senator were “true threats” and not political hyperbole.

   United States v. Dierks, 978 F.3d at 589. It explained that “political context alone does not excuse

   a threat.” Id. (citations omitted). True threats, statements that a reasonable recipient would have

   interpreted as serious expression of intent to harm or cause injury to another, are not political

   speech protected by the First Amendment. Id. at 590.

           Like Baker and Dierks, the Defendant in the instant case made a real threat to shoot the

   FBI if they came to her home to interview her. This threat was made in the context of her telling

   her social media audience moments earlier that the FBI had just contacted her and wanted to talk

   to her. She clearly stated in the video message that she did not want to talk to them. She accused

   the United States Government in the same 50 second video of persecuting a four-star general,

   presumably a reference to former President Trump’s national security advisor Michael Flynn, and




                                                     15
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 16 of 22




   being ready to exercise her Second Amendment rights. She was clearly agitated and used an

   aggressive tone. Under these circumstances, a reasonable person would likely perceive her

   commitment to shoot the FBI if they come to her home again as a real threat.

           Certainly, the FBI perceived the video as a threat. One week before the FBI first viewed

   the video, two FBI agents in Broward County, Florida were shot and killed in Sunrise when

   responding to a residence to execute a search warrant. 1 With the memory of those slain agents

   still fresh in the Bureau’s mind, the agents in the instant case acted swiftly to dispel the threat.

   They withdrew their plan to return to her residence. Instead, they obtained a criminal complaint

   and arrest warrant six days after first seeing the video. The fact that the defendant may not have

   owned firearms or intended to shoot the agents is of no moment. Her threat was clear, direct, and

   specific. It identified her intended victim and the time and place that she would carry out her

   threat. Threatening communications of this kind are not constitutionally protected speech, no

   matter how much the defendant tries to comingle it with her protected speech. See also United

   States v. Castillo, 564 F. App'x 500 (11th Cir. 2014) (defendant convicted of making a Section

   875(c) threat after the court rejected his claim of political hyperbole relative to his Facebook post

   that he was “going to hunt down and kill [the President] and watch the life disappear from his

   eyes” if he gets re-elected. The factors the court used to determine that it was a true threat included

   the graphic promises of violence made, the tone of voice when threats were conveyed, and the

   number of threats); United States v. Callahan, 702 F.2d 964 (11th Cir 1983) (court rejected

   defendant’s claim that his mailing of a letter to the Secret Service that proclaimed that “[i]t is

   essential that [the President-elect] and [Vice President Elect] are assassinated on Inauguration Day

   in front of the television cameras” was political hyperbole).


   1
    Defendant mistakenly stated in her motion that the shooting of the agents in Sunrise took place on February 5, 2021
   (See Def. Mot., at DE 26:5, fn 12).


                                                           16
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 17 of 22




          In her motion, the Defendant commits the same fatal flaw as those made by the defendants

   in Baker and Dierks – she uses her otherwise lawful speech as a shield to her criminal threats. For

   example, on page 9 of her motion, she alleges that “the content of [her] post plainly relates to

   matters of public interest.” While it is true that her disdain for the FBI, opposition to the

   prosecution of Michael Flynn, and her support for the second amendment are matter of public

   interest, her desire to kill FBI agents if they come to her home is not.

          The law does not allow a participant in political discourse to make true threats with

   impunity. Her threat was not hypothetical or hyperbolic. It was precise as to time and place. After

   informing her audience that the FBI just contacted her to talk about the events of January 6, she

   stated in an angry tone with language laced with profanity that she would shoot the FBI if they

   came to her house to talk to her. Any reasonable person would perceive that statement as a real

   threat. Such threats do not enjoy constitutional protections.

                      ii. Defendant’s Threat, While Conditional, is a Real Threat Punishable by
                          18 U.S.C. 875(c).

          Defendant also claims that her alleged threat was conditional, like the threat to shoot the

   President in Watts, supra. There is no rule that conditional statements, statements “convey[ing] a

   vague timeline or condition,” or even wishes can never be a true threat. United States v. C.S., 968

   F.3d 237, 245 (3d Cir. 2020), citing United States v. Stock, 728 F.3d 287, 301 (3d Cir. 2013); see

   also Kosma, 951 F.2d 549, 554 n.8 (3rd Cir. 1991) (stating even if the Court found the statements

   were “truly conditional,” they would still be true threats). Rather, the focus is on whether the

   statements reflect, to a reasonable person, “a serious expression of an intent to inflict bodily injury

   on an individual.” See Elonis, supra.



                                                     17
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 18 of 22




          Admittedly, the Supreme Court has cautioned that “the expressly conditional nature” of a

   statement must be considered in assessing whether it is a true threat, primarily when the expressed

   contingency likely would never occur. Watts, 394 U.S. at 708. “[A] statement may constitute a

   true threat even if it is conditional.” Dillard, 795 F.3d at 1200. “Indeed, when a threat is used to

   intimidate or dissuade an individual from taking a particular action, the threat will often be

   contingent, with the threatener suggesting that violence will only be used if the listener fails to

   comply with the threatener's demands.” Id. “Most threats are conditional; they are designed to

   accomplish something; the threatener hopes that they will accomplish it, so that he won't have to

   carry out the threats. They are threats nonetheless.” United States v. Schneider, 910 F.2d 1569,

   1570 (7th Cir. 1990) (citation omitted).

          Here, while Defendant’s threat was conditioned on the FBI showing up at her house, a

   reasonable person would likely understand her threat to be a means of intimidating the FBI. As

   stated above, she criticized the FBI and threated in her profanity laced video to shoot them if they

   came to her house. This threat was specific, clear, and direct. Under the circumstances, a

   reasonable person would likely perceive her threat as real and true.

                     iii. Defendant’s Threat Was Not Vague.

          Next, Defendant claims that her threat was vague because it did not identify a specific

   target and was not directed at their subject. See Def. Mot. at 19-21. While her threat did not

   mention her intended victim by name, or specify a precise time and date of action, it was

   sufficiently specific for a reasonable person to believe that she intended to carry it out. Thus, her

   claim of vagueness is unpersuasive.

          A “threat of violence does not need to be imminent” to constitute a true threat. Dillard, 795

   F.3d at 1200. Moreover, a threat toward a group of individuals can certainly be punishable under




                                                    18
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 19 of 22




   Section 875(c). In United States v. Kahn, 937 F.3d 1042, 2 the defendant posted threatening

   messages on Facebook directed at different groups of individuals, including college students,

   vulnerable individuals, people walking their dogs, high net worth individuals, and witnesses that

   get in the way. Id. at 1046. His posts also stated that his “free kill zone” would be the “loop area

   of Chicago to the Northern Lincoln Park area.” Id.

              The Seventh Circuit upheld the district court’s order denying Kahn’s motion to dismiss and

   his conviction. Id. at 1050. Kahn argued that the indictment was “impermissibly ‘vague and

   nonspecific,’” because it failed to include “who he threatened, as well as where, when, why, and

   how threatened violence would occur.” Id. The court disagreed: “Kahn asks too much of the

   indictment. We review indictments ‘on a practical basis and in their entirety,’ not in a

   ‘hypertechnical manner…’ Although the indictment must prove some means of pinning down the

   specific conduct at issue[,]… the presence or absence of any particular fact need to be dispositive.”

   Id. (citations omitted). Kahn also argued that the government failed to prove the targets of his

   threatening communications at trial. The court disagreed, holding the evidence presented at trial

   was sufficient to prove beyond a reasonable doubt that the named groups of individuals were the

   targets of Kahn’s threatening communications, thereby upholding the jury’s guilty verdict. Id. at

   1055.

              Courts in other circuit have held that similar threatening communications are proper. In

   United States v. Stoner, 781 Fed. Appx. 81 (3rd Cir. 2019), a threat against Texas police officers

   was particularized enough to uphold a conviction under Section 875(c). Furthermore, in United

   States v. Wheeler, 776 F.3d 736, the court reversed the defendant’s conviction because of an

   erroneous jury instruction, but held that there was sufficient evidence to warrant a retrial where



   2
       The Government has not located any controlled Eleventh Circuit case law on this issue.


                                                             19
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 20 of 22




   the defendant made public Facebook posts exhorting violence against police officers, children, and

   non-specific individuals.

          The Sixth Circuit has held that the government is not required to specify the target of the

   threat, so long as the target can be inferred from the context of the communication. United States

   v. Cox, 957 F.2d 264, 265 (6th Cir. 1992). In Cox, the defendant’s car was repossessed by a bank,

   along with certain personal items that had been inside the car. Id. The defendant called the bank to

   speak with the bank employee that he previously discussed a delinquent car loan. Id. When that

   employee did not come to the phone the defendant made the following threat, “I tell you what, you

   all better have my personal items to me by five o’clock today or its going to be a lot of hurt people

   there.” Id. at 265. The defendant’s threat neither named an individual or group of individuals nor

   did it specify a threatened injury.

          Due to the general nature of the communication, Cox argued that he could not be convicted

   for making a true threat. However, the Sixth Circuit did not overturn the defendant’s conviction

   because there was no named individual or group of individuals, or specific injury. Rather, the court

   stated, “Cox would avoid responsibility under the statute by claiming that the alleged threat did

   not identify any specific person or group.” Id. However, “[t]he defendant’s threat reasonably could

   be interpreted in context to mean that he was planning to go to the bank and ‘hurt people.’” Id. As

   support for this proposition, the Sixth Circuit also pointed out that courts have interpreted

   companion statutes, such as Title 18, United States Code, Section 876, Mailing Threatening

   Communications, as not requiring a specific individual target.

          The Indictment in the instant case alleges the group of individuals the Defendant is

   threatening in her communications on social media — FBI agents. Kahn and Cox do not hold that

   a particular place or time frame is required when a group of individuals is argued to be too general.




                                                    20
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 21 of 22




   Certainly, in Kahn, the potential for an attack sometime in a 30-day period in an area measuring

   1,579 square miles, 3 the Chicago Loop area, is no more specific than the communications at issue

   in this case. Kahn, 937 F.3d at 1048; see also United States v. Stoner, 781 Fed. Appx. 81 (a threat

   against Texas police officers was particularized enough to uphold a conviction under Section

   875(c)); United States v. Wheeler, 776 F.3d 736 (the court reversed the defendant’s conviction

   because of an erroneous jury instruction, but held that there was sufficient evidence to warrant a

   retrial where the defendant made public Facebook posts exhorting violence against police officers,

   children, and non-specific individuals).

                        iv. Defendant’s Self Serving Explanation Are a Factual Issue Best Left for
                            a Jury’s Consideration or on a Rule 29 Motion.

             Finally, Defendant asks Your Honor to invade the province of the jury by offering a litany

   of self-serving explanations as a basis to dismiss the Indictment. She states that the threatening

   communications alleged in the Indictment “was not ‘serious,’ but at most ‘mere political

   hyperbole’” (See Def. Mot. at DE 26:16). She claims that it was “intended for her unique audience

   and no one else,” as if social media posts are ever private. Id. at 20. She asserts that her statement

   was “political theater never meant to be taken literally.” Id. at 21. These factual claims go directly

   to the elements of the crime charged: (1) knowingly sending a message in interstate commerce

   containing a true threat to injure the person of another; and (2) with the intent to communicate a

   true threat or with the knowledge that it would be viewed as a true threat. As discussed in more

   detail above, a jury is the appropriate finder of fact to decide these factual disputes. Alternatively,

   the Court may dismiss the Indictment on a Rule 29 motion after the Government has presented its

   evidence to the jury. Certainly, factual disputes are not meant to be resolved in a motion to dismiss.

   Accordingly, the Defendant’s motion to dismiss fails on the merits and should be denied.


   3
       https://www.google.com/search?q=square%20footage%20of%20chicago%20loop%20area&cad=h.


                                                      21
Case 9:21-cr-80039-RLR Document 31 Entered on FLSD Docket 07/12/2021 Page 22 of 22




  III.    Conclusion

          For the reasons set forth above, this Court should deny the Defendant’s Motion.



                                                      Respectfully Submitted,

                                                      JUAN ANTONIO GONZALEZ
                                                      ACTING UNITED STATES ATTORNEY

                                               BY:     /s/ Mark Dispoto
                                                      Mark Dispoto
                                                      Assistant United States Attorney
                                                      Court Id. No A5501143
                                                      500 South Australian Avenue
                                                      West Palm Beach, Florida 33401
                                                      Tel: (561) 209-1032
                                                      Mark.dispoto@usdoj.gov

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 12, 2021, I electronically filed the foregoing with the
   Clerk of the Court using CM/ECF.


                                                      /s/ Mark Dispoto
                                                      Assistant United States Attorney




                                                 22
